Holden, J.
1. The plaintiff in his suit for damages made substantially the following allegations: He was injured because of defects in a public bridge constructed by the defendant since December 29, 1888, and forming a part of the public road of the county. The bridge was over a branch, and water constantly ran under and through it. “In constructing said bridge the county authorities built the same out of terra cotta .about 24 inches in diameter, and in the upper end of the same they *70made a solid stone abutment about three feet high and about eight feet long, so as to draw all the water to and force it through this opening under the bridge of 24 inches. That the county authorities covered the terra cotta bridge with dirt so as to conceal the same.” The opening was inadequate to carry the -water collecting above it, and as the water “ran over the bridge it washed out the dirt leaving a hole seven (7) feet long, eighteen inches wide, and twelve inches deep, on the top and side of the terra cotta bridge.” The county authorities “had knowledge of the existence of said hole for more than two weeks, and had failed and refused to repair the same.” While riding over the bridge on his bicycle it ran into the hole and threw him to the ground, thereby inflicting the injuries set forth, without his fault. Held:
February 18, 1910.
Action for damages. Before Judge Reagan. Spalding superior court.
January 17, 1909.
Robert T. Daniel, for plaintiff.
Cleveland & Goodrich and W. E. IT. Searcy Jr., for defendant.
1. Á county is not liable to suit unless there is a law which in express-terms’ or by necessary implication so declares. Millwood v. DeKalb County, 106 Ga. 743 (32 S. E. 577).
2. Under the provisions of the Political Code, § 603, declaring, “Provided, however, that in every case the county shall be primarily liable for all injuries caused by reason of any defective bridges, whether erected by contractors or county authorities,” the county was not liable for the injuries set forth, as the injuries were not caused by reason of any defective bridge within the meaning of the word “bridges” employed in such section.
3. Under the ruling above announced, there was no error in dismissing the-petition upon appropriate demurrer thereto.

Judgment affirmed.


All the Justices eoneur.